   Case 1:18-cv-00239-SPB-RAL Document 17 Filed 04/30/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HARDING LEE PAYNE,                           )
                                             )
                       Petitioner,           )
                                             )
                v.                           )       Case No. 1:18-cv-239-SPB-RAL
                                             )
WARDEN FCI McKEAN,                           )
                                             )
                       Respondent.           )



                                     MEMORANDUM ORDER

        The within petition for a writ of habeas corpus was received by the Clerk of Court on

August 24, 2018 and referred to United States Magistrate Judge Richard A. Lanzillo for report

and recommendation (“R&R”) in accordance with the Magistrate Judges Act, 28 U.S.C.

§636(b)(1), and the Local Rules for Magistrate Judges. ECF No. 1. The petition was filed of

record on September 24, 2018, ECF No. 4, after Petitioner paid the filing fee.

        Respondent filed a response to the petition on March 11, 2019. ECF No. 14. On March

28, 2019, Petitioner filed his reply. ECF No. 15.

        On April 9, 2020, Magistrate Judge Lanzillo issued an R&R recommending that the

within petition be dismissed for lack of subject matter jurisdiction. ECF No. 16. Objections to

the R&R were due on or before April 27, 2020. Id. To date, no objections have been filed.

        Accordingly, after de novo review of the petition and documents in the case, together

with the Report and Recommendation, the following order is entered:

        NOW, this 30th day of April, 2020, IT IS ORDERED that the within petition for a writ of

habeas corpus shall be, and the same hereby is, DISMISSED for lack of subject matter

jurisdiction.


                                                 1
   Case 1:18-cv-00239-SPB-RAL Document 17 Filed 04/30/20 Page 2 of 2



       IT IS FURTHER ORDERED that the Report and Recommendation of Magistrate Judge

Lanzillo, issued on April 9, 2020, ECF No. [16], shall be, and hereby is, adopted as the Opinion

of this Court.

       As there are no further matters pending before the Court relative to the instant petition,

the Clerk is directed to mark this case “CLOSED.”




                                             _____________________________
                                             SUSAN PARADISE BAXTER
                                             United States District Judge



cm:    Harding Lee Payne
       95116-080
       McKean Federal Correctional Institution
       Inmate Mail/Parcels
       P.O. Box 8000
       Bradford, PA 1670
       (via U.S. Mail)

       Adam Fischer, Esq. (via CM/ECF)

       The Honorable Richard A. Lanzillo (via CM/ECF)




                                                 2
